IN THE SUPREME COURT OF PENNSYLVANIA




IN RE: DESIGNATION OF VICE-CHAIR : No. 658
                                 :
OF THE JUVENILE COURT            : SUPREME COURT RULES DOCKET
                                 :
PROCEDURAL RULES COMMITTEE       :


                                   ORDER

PER CURIAM:



            AND NOW, this 21st day of January, 2015, Kerith Strano Taylor, Esquire is

hereby designated as Vice-Chair of the Juvenile Court Procedural Rules Committee

commencing February 1, 2015.